                                                  Case 2:20-cv-02074-RFB-DJA Document 23 Filed 02/11/21 Page 1 of 2

                                              ÿ
                                          2ÿ 3456748ÿ9:ÿ;3<5=4ÿ
                                          3ÿ 4>   ?@A@ÿB@Cÿ4D:ÿ9288ÿ
                                              @EFGDEH:I@CFJEKDLM>FC>>:NDIÿÿ
                                          4ÿ O343ÿ     B:ÿP39;74P74ÿ
                                              4>?@A@ÿB@Cÿ4D:ÿ2229ÿ
                                          5ÿ A7@R9
                                                 E@:Q@MIDEQDEKDLM>FC>>:NDIÿÿÿ
                                                   S5<SSTÿOS3U=4PTÿ43P6TÿP;73UÿVÿP5SW3<5TÿX:Y:ÿ
                                          6ÿ W>MMQÿZ@CLDÿ5D[>Cÿÿ
                                          7ÿ P49\JF>ÿÿ6D
                                                      26 ÿ
                                                        [@CAÿ6\LG>QÿX@C][@Hÿ
                                          8ÿ 9@  Qÿ^>L@QTÿ4^ÿÿ927ÿ
                                              5>M>_GDE>ÿ̀ÿ83:47:79 ÿ
                                          9ÿ Z@aÿ̀ÿ83:47:7999ÿ
                                           ÿ ÿbccdefghiÿkdeÿlgkgfmnfcÿopqrsÿtfcgefncudfnvÿwrxsxyÿzde{xÿÿ
                                         2ÿ ÿ                                |}~ÿÿ~ ~ÿ| ÿ
                                         22ÿ                                                       ÿ
                                                                                    ~ ~ÿÿ}ÿ
                                         23ÿ                                                       ÿ
                                         24ÿ B<=   S99Sÿ;S3R6S<TÿJEAJ?JA\@MMHTÿ@EAÿDEÿ ÿ Q>ÿ4D:̀ÿÿÿ33̀1N?13851<ZB1O3ÿ
                                                                                                  ÿY@
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                              >G@MÿDÿ@MMÿDFG>CQÿQJIJM@CMHÿQJF\@F>ATÿ
                                         25ÿ ÿ                                                       ÿ
          -$. /ÿÿ012,+2,!ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                                                      XM@JEFJTÿ                       ~|~}ÿ}ÿ  ÿ ÿ}ÿ
                                         26ÿ ÿ                                                               }~}ÿÿÿÿ
                                         27ÿ ÿ         ?Q:
                                                         ÿ                                             ~    }ÿ}~}ÿ}ÿ
                                                                                                                     ~|~}ÿ
                                         28ÿ 5S9
                                              ÿ
                                                    Pÿ=45S<435=7439ÿ:P:ÿY7<X:Tÿÿ
                                                                                                                             ÿ
                                         29ÿ                          O>>EA@EF:ÿ                                  ~ ÿ|ÿ
                                         2ÿ ÿ                         ÿ
                                         3ÿ            X\CQ\@EFÿFDÿ9<ÿ=3ÿ712Tÿ9<ÿ=3ÿ713ÿ@EAÿ9<ÿ812TÿXM@JEFJÿBCJ>MM>ÿ;>@LG>Cÿ¡¢ÿ¤ÿ
                                         32ÿ O>>EA@EFÿ¥¦§¨©ÿª«¬­ÿ®¨¯©¢̄ÿ°­¬±ÿ®²««¤¡¢³ÿHÿ@EAÿFGCD\LGÿFG>JCÿC>Q_>NFJ?>ÿ
                    ÿ
                    ÿ
                    ÿ




                                         33ÿ ND\EQ>MÿDÿC>NDCATÿG>C>HÿQFJ_\M@F>ÿ@EAÿ@LC>>ÿFDÿQF@Hÿ@MMÿ_CDN>>AJELQÿJEÿFGJQÿ@NFJDEÿDCÿQJaFHÿ73ÿ
                                         34ÿ A@HQÿ\_ÿFDÿ@EAÿJENM\AJELÿ;DEA@HTÿ;@CNGÿ3Tÿ332ÿ@QÿFG>ÿ7FGÿA@Hÿ@MMQÿDEÿ@ÿP@F\CA@HÿFDÿ@MMD[ÿ
                                         35ÿ FG>ÿ_@CFJ>QÿFDÿ>a_MDC>ÿ>@CMHÿC>QDM\FJDEÿ@EAÿFDÿA>F>CIJE>ÿ[G>FG>CÿDCÿEDFÿI>AJ@FJDEÿ[D\MAÿ>ÿ
                                         36ÿ @__CD_CJ@F>ÿJEÿFGJQÿI@FF>C:ÿÿ¥´µÿµÿ´«ÿ±¬«µ¶ÿJCQFÿC>·\>QFÿDCÿ@Eÿ>aF>EQJDEÿDÿFJI>:ÿÿ
                                         37ÿ :ÿ:ÿ:ÿ
                                         38ÿ :ÿ:ÿ:ÿ
                                         39ÿ :ÿ:ÿ:ÿ
                                              ÿ                                             1ÿ2ÿ1ÿ
                                                 Case 2:20-cv-02074-RFB-DJA Document 23 Filed 02/11/21 Page 2 of 2

                                             ÿ
                                          3ÿ          3456ÿ7859:;<85=>ÿ56ÿ?<@Aÿ5>ÿB==@ÿC<584ÿ<>@ÿ56ÿ>=8ÿ5>8A>@A@ÿC=Dÿ9:D9=6A6ÿ=Cÿ@A;<EFÿÿÿ
                                          2ÿ GH3IGÿ8456ÿ2784ÿ@<Eÿ=CÿJ<>:<DEKÿ223FÿÿÿÿÿÿÿÿÿGH3IGÿ8456ÿ2784ÿ@<Eÿ=CÿJ<>:<DEKÿ223Fÿ
                                          4ÿ LMNOPKÿQQRÿ                                     ÿNyQI3MIIKÿGIHozP7KÿPH7qKÿ7pNHoÿ{ÿ73IOHM3Kÿ
                                          5ÿ ÿÿ                                                mFRFÿ
                                                                                               ÿ
                                          6ÿ SP5
                                               6SÿTUVWXYZ[ÿ]^ÿ_X`YX`ÿ                          S6Sÿ|Z`Zÿ}^ÿ~ZYdX`[X`ÿ
                                                 a4=;<6ÿMFÿR=>;=>ÿbZcdUeefcÿghXÿWZVÿiUVfjÿ H>84=>EÿQFÿp<D85>ÿ
                                          7ÿ 333ÿ3=k>ÿ7l:<DAÿm;<aAKÿ7:58Aÿ5 ÿ                  PAn<@<ÿL<DÿP=Fÿ9388ÿ
                                          8ÿ JÿAD6AEÿR58EKÿPJÿÿ843ÿ                            G<><ÿLFÿ7<;?=>6=>ÿ
                                                                                               PAn<@<ÿL<DÿP=Fÿ3339ÿ
                                              G=  >ÿ
                                                   7 9D5
                                                       > B?A EAD
                                          9ÿ PAn<@<ÿL<DÿP=Fÿ323ÿÿ                              OA  ;;6ÿs<DB=ÿ3=kADÿ
                                                                                               7:58Aÿ36 ÿ
                                              o      J     KQ Qmÿ
                                           ÿ 49 ÿq=k<D@ÿq:B4A6ÿm<Drk<Eÿ
                                                Ipm ÿ NPI7 ÿ                                   49 ÿq=k<D@ÿq:B4A6ÿm<Drk<Eÿ
                                                                                               Q<6ÿtAB<6KÿPtÿÿ937ÿ
                                         3ÿ OA;;6ÿs<DB=ÿ3=kADKÿ3884ÿs;==Dÿ                     ueeXh`fv[ÿwXhÿ|fwf`cZ`eÿ
                                         33ÿ Q<  6ÿtAB<6KÿPtÿÿ937ÿ
                                              ueeXh`fv[ÿwXhÿxYZÙeUwwÿ
                                                                                               ÿ
                                                                                               ÿ
                                         32ÿ ÿÿ
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                         34ÿ                                                ÿ
                                              ÿ
          -$. /ÿÿ012,+2,!ÿ




                                         35ÿ ÿ z3ÿz7ÿ7NÿNMGIMIGFÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                                                                                       IT IS SO ORDERED:
                                         36ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                         37ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ Pz3IGÿ                                      73H3I7ÿJGyIÿ
                                                                                                      __________________________
                                         38ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿRICHARD                                         ÿ       ÿ ÿ ÿ ÿ ÿ
                                                                                                                 F. BOULWARE, II

                                         39ÿ  ÿ       ÿ       ÿ      ÿ      ÿ       ÿ       GH3IGÿ    United States District Judge
                                                                                                      DATED this 11th day of February, 2021.

                                         3ÿ
                                         2ÿ
                                         23ÿ
                    ÿ
                    ÿ
                    ÿ




                                         22ÿ
                                         24ÿ
                                         25ÿ
                                         26ÿ
                                         27ÿ
                                         28ÿ
                                         29ÿ
                                             ÿ                                            1ÿ2ÿ1ÿ
